Citation Nr: 0836780	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  96-25 337	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (T/R).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1966 to January 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 1996 rating action that denied a T/R.

By decisions of November 1997 and February and May 2000, the 
Board remanded this case to the RO for further development of 
the evidence and for due process development.

By decision of June 2001, the Board denied a T/R.  The 
veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By June 2004 Order, the Court 
vacated the Board's June 2001 decision and remanded the 
matter to the Board for readjudication consistent therewith.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's June 
2004 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

Although the record contains some correspondence from the RO 
to the veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran has not received 
adequate notice of the criteria that governs his claim for a 
T/R, or been furnished an opportunity to respond thereto.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The RO's notice letter to the veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should ensure that 
he receives notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (of which he was not previously notified).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

In September 2008, the veteran submitted additional medical 
evidence in connection with his claim, and requested the 
Board to remand this case to the RO for initial review 
thereof.  38 C.F.R. § 20.1304(c) (2007) provides that any 
pertinent evidence submitted by an appellant which is 
accepted by the Board must be referred to the RO for review, 
unless this procedural right is waived by the appellant or 
representative.  Under the circumstances, the Board finds 
that this case must be remanded to the RO for readjudication 
with initial consideration of that additional evidence prior 
to a Board decision on appeal.

Although the veteran was afforded a VA examination in 
connection with his claim in October 2000, the Board finds 
that the current record is unclear as to whether the 
veteran's sole service-connected disability, PTSD, alone is 
of sufficient severity to prevent him from securing and 
following any substantially-gainful employment.  Where the 
record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a VA psychiatric 
examination to determine whether his service-connected PTSD 
currently prevents him from securing or following a 
substantially gainful occupation.  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a new VA psychiatric examination to resolve the T/R 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:



1.  The RO should send the veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his T/R claim.  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/
Hartman, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
psychiatric examination to determine 
whether his service-connected PTSD alone 
is of sufficient severity to prevent him 
from securing and following any 
substantially-gainful employment.  The 
entire claims folder must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical, psychiatric, 
employment, and education history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. 

The doctor should specifically render an 
opinion for the record as to whether the 
veteran's service-connected PTSD alone 
renders him unable to obtain or retain 
substantially-gainful employment.   

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the T/R claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

